Citation Nr: 1647652	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, generalized anxiety, and seasonal affective disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1983 to June 1983.  He also had periods of ACDUTRA and inactive duty training (INACDUTRA) between November 1982 and January 2003.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in June 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that there may be outstanding private treatment records.  In July 2015, VA received a VA Form 21-4142 dated July 16, 2015 authorizing VA to obtain records from Siouxland Community Health Center from 2009 to present.  The records from this provider were obtained in August 2015.  In June 2016, the appellant's representative resubmitted the July 16, 2015 VA Form 21-4142.  It is unclear whether the representative was merely re-submitting duplicative evidence or was requesting that VA obtain additional records from Siouxland Community Health Center.  As the records obtained in August 2015 indicate that the appellant receives ongoing mental health treatment and the representative had previously submitted the July 16, 2015 VA Form 21-4142 in a July 23, 2015 letter, the Board will presume that the representative was authorizing VA to obtain updated records from Siouxland Community Health Center.  Additionally, Social Security Administration records indicate that the appellant received treatment for depression and anxiety at Mercy Medical Center.  To date, those records have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts must be made to obtain all outstanding private treatment records. 

In accordance with the June 2015 remand directives, the appellant was provided a VA examination in November 2015.  The examiner indicated that the appellant did not meet the diagnostic criteria for PTSD, but did meet the criteria for major depressive disorder.  The examiner noted that the appellant's depressive symptoms and presentation were strongly related to job loss and financial stressor.  The examiner stated that it was his opinion that the appellant's depressive disorder was due to situational stressors and was less likely than not due to, or first incurred during his military service.  

It is unclear to the Board which criterion for PTSD the appellant failed to meet.  Specifically, the examiner endorsed criterion A, B, D, F, H, and I, but only indicated no response provided for criterion C - persistent avoidance of stimuli and criterion G - clinically significant distress or impairment.  It is unclear if this is an indication that none of the criteria were met in these sections or if those sections of the report were not filled out for another reason.  Of note, an August 17, 2010 record from Dr. Jennings indicated that the appellant had PTSD due to the crash of United Airlines Flight 232 in July 1989.  

In addition, the examiner did not discuss the appellant's psychiatric diagnoses of record, other than PTSD and major depressive disorder.  In this regard, for purposes of service connection, there need only be a diagnosed disability at some point during the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  In light of the above, the Board finds that an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the appellant, to include all records dated from February 19, 2016 to present and associate them with the claims file.

2.  Ask the appellant to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, including Siouxland Community Health Center and Mercy Medical Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the appellant should be notified.

3.  Send the file to the psychologist who examined the appellant in February 2016 for an addendum opinion.  If the psychologist is not available, the opinion should be sought from another qualified examiner.  An additional examination need not be performed unless the examiner deems it necessary.  Following review of the claims file, the examiner should:

a.  Provide a diagnosis for all psychiatric disabilities present during the pendency of the appeal, even if they subsequently resolved.  If the appellant is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  If the examiner finds that the diagnostic criteria for PTSD is not met, state which criterion are not met and explain why. 

The examiner should address the August 17, 2010 record from Dr. Jennings indicating that the appellant had PTSD due to the crash of United Airlines Flight 232 as well as the records from J. A. indicating the Veteran was diagnosed with PTSD. 

b.  For psychiatric diagnoses other than PTSD or personality disorders diagnosed during the pendency of the appeal, even if they subsequently resolved, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder is the result of a disease or injury during ACDUTRA or an injury during INACDUTRA.

In so opining, please address the diagnoses of record, including the January 15, 2013 record noting a diagnosis of seasonal affective disorder and the August 28, 2013 record noting a diagnosis of generalized anxiety disorder.   

A rationale for all opinions expressed should be provided.  

4.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


